— Judgment unanimously affirmed. Memorandum: County Court properly exercised its discretion in admitting into evidence the prior sworn statements of a prosecution witness as past recollection recorded *1045(see, People v Dillenbeck, 115 AD2d 331; People v Raja, 77 AD2d 322, 325-326). We conclude that defendant’s conviction of murder in the second degree was based upon legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from Judgment of Erie County Court, D’Amico, J. — Murder, 2nd Degree.) Present— Green, J. P., Lawton, Boehm, Fallon and Davis, JJ.